Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-5 and 7-14 are allowed.

The present invention is drawn to a C2C3 random copolymer (A) consisting of 50.0 to 85.0 wt % of polymer fraction (A-1) having (i) an ethylene content in a range of from 2.0 to 5.2 wt % and (ii) a melt flow rate MFR2 (230 ºC/2.16 kg) in a range of from 0.5 to 5.0 g/10 min and 15.0 to 50.0 wt % of polymer fraction (A-2) having (i) an ethylene content in a range of from 5.5 to 10.0 wt % and (ii) a melt flow rate MFR2 (230 ºC/2.16 kg) in a range of from 0.1 to 3.0 g/10 min, wherein the melt flow rate MFR2 of polymer fraction (A-2) is lower than the melt flow rate MFR2 of polymer fraction (A-1), and wherein the C2C3 random copolymer has (a) a total ethylene content in a range from 3.0 to 7.5 wt %, (b) a melt flow rate MFR2 (230 ºC/2.16 kg) in a range of from 0.5 to 5.0 g/10 min, and a melting temperature Tm of from 110 ºC to 135 ºC.   

Subject of claims is patentably distinct over the closest reference, Wang et al. (EP 2 965 908; US 2017/0158788).  Reference discloses a C2C3 random copolymer consisting of 45 wt % of polymer fraction (A-1) having an ethylene content of 5.4 wt % and a melt flow rate of 2.2 g/10 min and 55 wt % of polymer fraction (A-2) having an ethylene content of 8.1 wt % and a melt flow rate of 1.1 g/10 min, and wherein the C2C3 random copolymer has a total ethylene content of 6.9 wt %, a melt flow rate of 1.5 g/10 min, and a melting temperature of 135 ºC.  The weight fraction of polymer fraction (A-2) does not lie within the 15.0 to 50.0 wt % set forth in instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        June 14, 2022